Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination,
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Beodik (US 2013/0212277 A1).
 	As to claim 1, Bodik teaches a method of specifying event-driven tasks (EDTs) for an EDT-based runtime, the method comprising:
for an EDT structure (data structure ) corresponding to a loop structure in code to be executed using an EDT- based runtime (the predictive model may be generated in an off-line environment and stored as a data structure that may be accessed in a runtime environment by a scheduler implementing a resource allocation control loop), determining by a processor one or more dependencies between a pair of instances, a first instance (each job) corresponding to the EDT structure (identifies a first type of control structure) and a second instance  (each job) corresponding to the EDT structure or another different EDT structure (data structure), and the the predictive model may be generated in an off-line environment and stored as a data structure that may be accessed in a runtime environment by a scheduler implementing a resource allocation control loop. FIG. 4 illustrates an exemplary data structure 410 organizing data to reveal a relationship between, on the one hand, job progress and allocated resources, and on the other hand, time to complete execution of a job. In operation, a data structure of this type may be created for each job using techniques as described herein or any other suitable techniques values to each subroutine and values returned by each subroutine Such a data structure may be stored in a computer readable medium, such as database 162 (FIG. 1), from which it may be accessed by a scheduler, paragraphs [72]-[74]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beodik (US 2013/0212277 A1) in view of Archambault (US 2013/0013888 A1). 
As to claim 2, Beodik does not teach the EDT-based runtime comprises at least one of SWARM, OCR, and CnC. However, Archambault teaches the EDT-based runtime comprises at least one of The segment header can be provided with pertinent information, including a RUNTIME version of OCR software (e.g., a small binary, Java, or ActiveX applet) to be executed by the Solve processors (or clients). Since the only process to be executed in this example is the conversion, and not viewing, printing, user or application interfacing, the runtime can be made very small and fast, paragraphs [78-83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the EDT-based runtime comprises at least one of SWARM, OCR, and CnC as taught by Gamerman into Archmbault into Hoyu to provide significant efficiencies and enhanced communications can be realized by networking a plurality of individual computers.

Claims 3-6, 9, 13, 15, 16, 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beodik (US 2013/0212277 A1) in view of Archambault (US 2013/0013888 A1). 
As to claim 3, Hoyu does not teach wherein the EDT structure comprises a tuple comprising: (a) a unique identifier, and (b) start and stop levels associated with the corresponding loop structure. However, Archambault teaches  wherein the EDT structure comprises a tuple comprising: (a) a unique identifier, and (b) start and stop levels associated with the corresponding loop structure (the loop body starts with an if statement, S1, (2) there are a total of three statements inside the if structure, which is one more than the dimension of the array, (3) there is a maximum value assignment, S2, the array element is exactly the same as that of the if statement, (4) for the location assignment, S3 and S4, the right side is the index of the array, and (5) after the reduction in the innermost loop is .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the EDT structure comprises a tuple comprising: (a) a unique identifier, and (b) start and stop levels associated with the corresponding loop structure as taught by Archmbault into Hoyu to allow solving a general reduction problem, which is generalized as a divide-and-conquer problem for solving a problem on an instance of size n, by dividing the instance into two or more smaller instances.
As to claim 4, Archmbault teaches the code comprises a loop nest, and the loop nest comprises the loop structure corresponding to the EDT structure and another loop structure corresponding to a different EDT structure; and the start level corresponds to a depth of the other loop structure, and the stop level (ENDIF, figs. 13)corresponds to a depth of the loop structure corresponding to the EDT structure (the loop body starts with an if statement, S1, (2) there are a total of three statements inside the if structure, which is one more than the dimension of the array, (3) there is a maximum value assignment, S2, the array element is exactly the same as that of the if statement, (4) for the location assignment, S3 and S4, the right side is the index of the array, and (5) after the reduction in the innermost loop is identified, propagation to the outer-most loop in accordance with the dimension of the array is performed, paragraphs [22]-[24];fig. 1-3).
As to claim 5, Archmbault teaches

the stop level corresponds to a depth of the loop structure corresponding to the EDT structure (the loop body starts with an if statement, S1, (2) there are a total of three statements inside the if structure, which is one more than the dimension of the array, (3) there is a maximum value assignment, S2, the array element is exactly the same as that of the if statement, (4) for the location assignment, S3 and S4, the right side is the index of the array, and (5) after the reduction in the innermost loop is identified, propagation to the outer-most loop in accordance with the dimension of the array is performed, paragraphs [22]-[24];fig. 1-3).
As to claim 6, Archmbault teaches determination of a dependency within the one or more dependencies is further based on the start and stop levels in the tuple (single array data-flow analysis is used to determine arrays involved in data dependences, to locate private arrays and to recognize reductions. Array data-flow analysis is a bottom-up inter-procedural analysis on the loops and procedures of the program, using the region-based analysis framework. Concerning general reduction detection through pattern matching, the exemplary embodiments use a pattern matching algorithm to identify the MAXLOC/MINLOC reduction using the form of an "if structure". The absolute value operations are fully supported. The exemplary embodiments start from the innermost loop. Taking the code segment 12 in FIG. 2 as an example, since it satisfies the following conditions, it would be considered as a MAXLOC reduction. The conditions are as 

As to claim 9, Archmbault teaches synthesizing at least one dependency statement specifying at least one of the one or more dependencies, if the at least one dependency is determined to exist between the pair of instances (Furthermore a single array data-flow analysis is used to determine arrays involved in data dependences, to locate private arrays and to recognize reductions. Array data-flow analysis is a bottom-up inter-procedural analysis on the loops and procedures of the program, using the region-based analysis framework. Concerning general reduction detection through pattern matching, the exemplary embodiments use a pattern matching algorithm to identify the MAXLOC/MINLOC reduction using the form of an "if structure". The absolute value operations are fully supported. The exemplary embodiments start from the innermost loop. Taking the code segment 12 in FIG. 2 as an example, since it satisfies the following conditions, it would be considered as a MAXLOC reduction. The conditions are as follows: (1) the loop body starts with an if statement, S1, (2) there are a total of three statements inside the if structure, which is one more than the dimension of the array, (3) there is a maximum value 

As to claim 13, Archmbault teaches synthesis of the at least one dependency statement comprises deriving by the processor a templated task tag comprising a tuple comprising: (a) a unique identifier, and (b) start and stop levels associated with the corresponding loop structure ((the loop body starts with an if statement, S1, (2) there are a total of three statements inside the if structure, which is one more than the dimension of the array, (3) there is a maximum value assignment, S2, the array element is exactly the same as that of the if statement, (4) for the location assignment, S3 and S4, the right side is the index of the array, and (5) after the reduction in the innermost loop is identified, propagation to the outer-most loop in accordance with the dimension of the array is performed, paragraphs [22]-[24];fig. 1-3).

As to claim 15, Archmbault teaches
marking by the processor, one or more loop nodes in a tree of nested loops representing loops in the code, based on at least one of: (1) a type of the loop, (11) a position of the loop within the tree of nested loops, and (iii) user specification (Concerning general reduction detection through pattern matching, the exemplary embodiments use a pattern matching algorithm to identify the MAXLOC/MINLOC reduction using the 

As to claim 16, Archmbault teaches
the type of the loop is sequential (the code segment 16 for partial summation of each processor in accordance with the exemplary embodiments of the present invention. In this phase, the sequential code is cloned and each reduction variable is assigned an array to hold its partial result and the index of the array is the number of this thread, paragraph [31]).

 	As to claim 17, Archmbault teaches the position of the loop within the tree of nested loops comprises one of: (i) a loop at tile granularity, and (11) a loop having a sibling in the tree of nested loops (Concerning general reduction detection through pattern matching, the .
As to claim 19, Archmbault teaches constructing by the processor a tree of EDT structures comprising the EDT structure, each node in the tree of EDT structures representing a different EDT structure corresponding to a respective marked loop node in the tree of nested loops ((Concerning general reduction detection through pattern matching, the exemplary embodiments use a pattern matching algorithm to identify the MAXLOC/MINLOC reduction using the form of an "if structure". The absolute value operations are fully supported. The exemplary embodiments start from the innermost loop. Taking the code segment 12 in FIG. 2 as an example, since it satisfies the following conditions, it would be considered as a MAXLOC reduction. The conditions are as follows: (1) the loop body starts with an if statement, S1, (2) there .

As to claim 20, Archmbault teaches constructing, by the processor, a tree of nested loops representing loops in the code, each loop node in the tree of nested loops corresponding to a different loop in the code (Concerning the registering of the reduction, the reduction is added to the reduction list of the top-most nesting level. For extreme reductions, a reduction set may be required. Taking the code segment 12 in FIG. 2 as an example, the code segment 12 includes the variable Max_value, which is used to record the maximum value of the array A along with Max_index_i and Max_index_j to recall the position of the maximum value. For the convenience of code generation, the exemplary embodiments use two reduction types: MAXVAL/MINVAL, which is used for extreme values and MAXLOC/MINLOC, which is used for the location of the extreme values, paragaphs [20]-[23]; Figs. 1-3).
As to claim 21,	 Archmbault teaches transforming loops in the code (performing transformations and code generation for each reduction the reduction type of each of the reduction patterns, paragraphs [8]-[10]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beodik (US 2013/0212277 A1) in view of Eichenberger (US 2010/0287550 A1).
As to claim 7, generating the union of respective individual iteration domains of the one or more statements associated with the loop structure (dependence computation module 520 calls the dependence checking code of all iterations sequentially. If an iteration writes to a particular array, dependence computation module 520 marks the iteration in the version array of that particular array. If a later iteration reads from the same element, dependence computation module 520 establishes a dependence relationship between the two iterations. Similarly, write-after-read (anti), write-after-write (output) dependences are also detected. There may be multiple arrays being accesses by the loop; therefore, the identified dependence relationships are unions of dependences by all arrays. In another embodiment, the dependences are computed in parallel by two or more threads. In this embodiment, each thread participating in the dependence computation evaluates the dependence checking code assigned to it in a sequential manner. To be conservative, the illustrative embodiments consider iterations assigned to distinct dependence-computing threads to be dependent, paragraphs [78]-[83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of generating the union of respective individual iteration domains of the one or more statements associated with the loop structure as taught by Eichenberger into Hoyu to allow runtime dependence-aware scheduling of independent iterations so that the independent iterations are scheduled and executed ahead of time in parallel with other iterations; thereby improves task execution.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beodik (US 2013/0212277 A1) in view of Aggarwal (US 8,001,119 B2)
As to claim 8, Beodik does not teach synthesizing by the processor an EDT-instance generation statement causing the EDT-based runtime to spawn a plurality of EDT instances, all instances 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of synthesizing by the processor an EDT-instance generation statement causing the EDT-based runtime to spawn a plurality of EDT instances, all instances corresponding to the EDT structure as taught by Aggarwal into Beodik to provide modeling of an analytic context to adaptively gather information relevant to a current information analysis task of a user.

Claims 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beodik (US 2013/0212277 A1) in view of Richard (US. 8,572,295) further in view of Dimons (US 6,044,222 A).
As to claim 18, Hoyu does not teach the type of the loop is permutable; and a parent of the loop is within a different band; and the parent is unmarked. However, Richard teaches  the type of the loop is permutable; and a parent of the loop is within a different band (permutable bands of loops that carry forward-only dependencies and may be safely interchanged and blocked (i.e., tiled); (3) sequential loops that must be executed in the specified order (but not necessarily by the same processor); and (4) reduction loops that can be executed in any sequential order ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the type of the loop is permutable; and a parent of the loop is within a different band as taught by Richard into Hoyu to allow translating the abstract operational semantics of the source program into a form that makes efficient use of a highly complex heterogeneous machine.
Hoyu and Richard do not teach the parent is unmarked. However, Simmons teaches 
the parent is unmarked (For each unmarked loop-carried edge (x, y) in G with edge label <k,q>, col. .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the parent is unmarked as taught by Simmons into Hoyu and Richard to allow scheduling loop instructions for execution by a computer system having hardware look ahead.
As to claim 22, Richard teaches tiling loops in the code (loop tilling, col. 9, lines 10-20).

As to claim 23, Richard teaches   designating the structure as a parent EDT structure and extracting by the processor from the parent EDT structure a child-EDT structure, the child structure being associated with a child loop structure that excludes at least one loop from the loop structure associated with the parent structure, wherein: the first instance of pair of instances corresponds to the child-EDT structure; and the second instance of the pair of instances corresponds to the child EDT-structure or the parent EDT-structure (A nested loop structure is said to be permutable if the order of the loops in the nested structure can be interchanged without altering the semantics of the program. Loop permutability generally also means that the loops in the permutable nested-loop structure dismiss the same set of dependencies. Such dependencies are forward only when the loops are permutable. .

Allowable Subject Matter
Claims 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195